HUTCHESON, Circuit Judge
(concurring specially).
I agree with the majority that if the motion was properly entertained, it should have been denied on the merits, but I disagree with the view that it should have been entertained. Attacking, as it did, not the sentence and judgment of conviction (cf. the cases cited in the majority opinion), but the whole proceeding on which that judgment rested as void for want of jurisdiction, it should have been dismissed as purporting to invoke a jurisdiction, the existence of which it, on its face, denied. While, therefore, I agree that appellant was not entitled to the relief he sought, I think his motion should have been dismissed rather than entertained and denied on the merits.